Citation Nr: 1225142	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a Board hearing at the RO in Winston-Salem, North Carolina in February 2011.  This transcript has been associated with the file.

This case was previously remanded in April 2011 for further development.  It is now once again before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was afforded a VA examination May 2011 to determine the etiology of his lumbar spine disorder.  The examiner appeared to opine that there was no evidence in the claims file to show that the Veteran's service-connected bilateral knee disabilities caused or aggravated his lumbar spine disorder.  

The Veteran was also afforded a VA examination in October 2011 and the examiner was asked to comment on, among other things, the impact of the Veteran's bilateral knee disabilities on his lumbar spine disorder.  The examiner stated he was unable to come to a conclusion without resorting to mere speculation.  

At this examination the examiner also stated that if it was established the Veteran had been diagnosed with stenosis, it would make him more vulnerable to injury.  The Veteran did not recall being diagnosed with stenosis.  However, VA treatment records note that he suffered from severe central canal stenosis.  See e.g., September 2008 VA examination report.  He also underwent surgery for his lumbar stenosis in March 2009.  See March 2009 private treatment record.  

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The October 2011 VA examiner's statement is unclear as to whether he was relating the Veteran's lumbar spine disability to service if he had been diagnosed with stenosis.  As has been discussed, the Veteran suffered from, and was treated for, lumbar stenosis.  The examiner also did not provide a rationale for why he could not determine the effect, if any, of the Veteran's bilateral knee disabilities on his lumbar spine disorder.  Accordingly, the claim must be remanded for an addendum opinion which offers additional opinions as to the etiology of the Veteran's lumbar spine disorder.   

The Veteran has also reported that he receives benefits from the Social Security Administration (SSA).  See e.g., May 2011 VA examination report.  However, there are no records from the SSA found in the claims file.  Therefore, on remand the Agency of Original Jurisdiction (AOJ) should request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

The Board further notes that the most recent VA treatment records in the claims file are from May 2011.  On remand, the AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility from May 2011 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from May 2011 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

3.	After completing the above, and allowing a reasonable amount of time to pass, request that the October 2011 VA examiner review the claims file and offer an addendum opinion regarding the Veteran's lumbar spine disorder.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

(a) Taking into account that the Veteran has been diagnosed with, and treated for, lumbar stenosis, is it at least as likely as not that his lumbar spine disorder is related to service?

(b) Is it at least as likely as not that the Veteran's lumbar spine disorder was caused or aggravated by his service-connected bilateral knee disabilities?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

If the October 2011 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


